EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:
Cancel claims 2, 3, 6, 7, 9, 16, 17, 20, 21, 23. 

1.	A method for predicting a collision between a mobile robot and an obstacle in an environment comprising:
generating a control trajectory for the mobile robot for each of a plurality of control cycles; and
predicting, between each of the plurality of control cycles, a collision of the mobile robot and an obstacle, wherein the step of predicting includes:
obtaining laser scan data for the mobile robot at a current location in the environment; wherein the laser scan data includes raw data output from a laser scanner and wherein the raw data output from the laser scanner includes laser scan points indicating points of reflection off of obstacles in the environment; 
representing the mobile robot at the current location as a polygon;
 	predicting a future location of the mobile robot in the environment;
	producing predicted laser scan data corresponding to the future location of the mobile robot in the environment, wherein the predicted laser scan data includes predicted laser scan points indicating predicted points of reflection off of obstacles in the environment from the future location of the mobile robot; and
	assessing the predicted laser scan data relative to the mobile robot at the current location to determine whether a collision with an obstacle is predicted; wherein assessing the predicted laser scan data includes connecting each of the laser scan points with a corresponding predicted laser scan point with an arc, thereby forming a plurality of arcs, and determining if any of the plurality of arcs penetrate the polygon representing the mobile robot at the current location.

8. 	The method of claim 1 the polygon representing the mobile robot is an R-sided, convex polygon.

10.	The method of claim 1 wherein each arc of the plurality of arcs comprises a plurality of line segments, L.

11.  	The method of claim 1 wherein the step of assessing the predicted laser scan data relative to the mobile robot at the current location includes determining if any of the plurality of arcs intersect with a point on the polygon representing the mobile robot, which is indicative of a potential collision between the mobile robot and an obstacle.

15.	(Currently Amended) An autonomous mobile robot configured to predict a collision with an obstacle in an environment, comprising:
a mobile robot base;
a laser scanner mounted on the mobile robot base; and
a computer on the mobile robot base, including a processor and a memory, the computer being operatively coupled to the laser scanner; the processor configured to execute instructions stored in memory to:
generate a control trajectory for the mobile robot for each of a plurality of control cycles; and
predict, between each of the plurality of control cycles, a collision of the mobile robot and an obstacle, the step of predicting including: 
obtaining laser scan data for the mobile robot at a current location in the environment; wherein the laser scan data includes raw data output from a laser scanner and wherein the raw data output from the laser scanner includes laser scan points indicating points of reflection off of obstacles in the environment;
representing the mobile robot at the current location as a polygon;
 	predicting a future location of the mobile robot in the environment;
producing predicted laser scan data corresponding to the future location of the mobile robot in the environment, wherein the predicted laser scan data includes predicted laser scan points indicating predicted points of reflection off of obstacles in the environment from the future location of the mobile robot; and
	assessing the predicted laser scan data relative to the mobile robot at the current location to determine whether a collision with the obstacle is predicted; wherein assessing the predicted laser scan data includes connecting each of the laser scan points with a corresponding predicted laser scan point with an arc, thereby forming a plurality of arcs, and determining if any of the plurality of arcs penetrate the polygon representing the mobile robot at the current location.

18.	The autonomous mobile robot of claim 15 wherein the instruction stored in memory to predict the future location of the mobile robot in the environment incudes estimating the future location of the mobile robot moving along an arc path after N seconds of travel from the current location using a commanded velocity of the mobile robot.

22. 	The autonomous mobile robot of claim 15 the polygon representing the mobile robot is an R-sided, convex polygon.

25.  	The autonomous mobile robot of claim 15 wherein when the processor executes instructions stored in memory to assess the predicted laser scan data relative to the mobile robot at the current location, the processor is further configured to determine if any of the plurality of arcs intersect with a point on the polygon representing the mobile robot, which is indicative of a potential collision between the mobile robot and an obstacle.

In claim 4, line 1, delete “3” and insert “1” in its place. 
In claim 24, line 1, delete “23” and insert “15” in its place. 

Claims 1, 4, 5, 8, 10-15, 18, 19, 22, 24-28 are allowed over the prior art. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendments and arguments filed on 15 June 2022 regarding the objections to the drawings, objections to the specification, and the 35 U.S.C. 101 rejection have been fully considered and are persuasive. The previous objections and 35 U.S.C. 101 rejection have been withdrawn. 

Claims 1, 4, 5, 8, 10-15, 18, 19, 22, 24-28 are allowed over the prior art. 
Regarding claim 1, the claim recites added amended limitations from cancelled claims 2, 3, 6, 7, and 9, amended claim 11, and specification paragraph [0085].
The examiner is allowing the above independent claims with the added amended limitations as neither Passot et al. (US 2021/0132615 A1), Shin et al. (US 2018/0149753 A1), Nishimura et al. (US 9896094 B2), Holson (US 2019/0337154 A1), nor Taylor (US 2019/0196480 A1) recite the limitations of “wherein assessing the predicted laser scan data includes connecting each of the laser scan points with a corresponding predicted laser scan point with an arc, thereby forming a plurality of arcs, and determining if any of the plurality of arcs penetrate the polygon representing the mobile robot at the current location”. These limitations are not an obvious variation of these prior art references. Independent claim 15 is substantially similar to independent claim 1 and is therefore allowed for the same reasons as set forth above. 

Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:
generating a control trajectory for the mobile robot for each of a plurality of control cycles (see at least Shin Figs. 7, 8A-8C)
predicting, between each of the plurality of control cycles, a collision of the mobile robot and an obstacle (see at least Passot [0011] “According to at least one non-limiting exemplary embodiment, the virtual robot will predict a collision if the robot turns left, right, or moves forward.”, [0058] “Data gathered by imposing virtual robots onto an environment may be used to further optimize a route by avoiding all possible routes where a footprint of a virtual robot touches or overlaps with an obstacle in the environment, indicative of a future collision.”)
wherein the laser scan data includes raw data output from a laser scanner and wherein the raw data output from the laser scanner includes laser scan points indicating points of reflection off of obstacles in the environment (see at least Shin [0023] “Yet another exemplary embodiment of the present invention provides a moving object including: a LIDAR apparatus which calculates the time of flight between said moving object and a target object to measure the distance to said target object; and a moving apparatus implemented to move said moving object based on said distance to said target object. Said LIDAR apparatus includes: an optical transceiver which emits light to said target object in response to a start control signal, receives light reflected from said target object, and converts said received light into an electrical signal”, [0038] “Still yet another exemplary embodiment of the present invention provides a localization and mapping method of a moving robot, which includes the following steps: acquisition of scan information of a space where said moving robot is positioned”)
representing the mobile robot at the current location as a polygon (see at least Passot Figures 5-6, 8A-9C, and 10, wherein the representation of the robot is a polygon)
wherein the predicted laser scan data includes predicted laser scan points indicating predicted points of reflection off of obstacles in the environment from the future location of the mobile robot (see at least Shin [0023] “Yet another exemplary embodiment of the present invention provides a moving object including: a LIDAR apparatus which calculates the time of flight between said moving object and a target object to measure the distance to said target object; and a moving apparatus implemented to move said moving object based on said distance to said target object. Said LIDAR apparatus includes: an optical transceiver which emits light to said target object in response to a start control signal, receives light reflected from said target object, and converts said received light into an electrical signal”, [0038] “Still yet another exemplary embodiment of the present invention provides a localization and mapping method of a moving robot, which includes the following steps: acquisition of scan information of a space where said moving robot is positioned”)

Nevertheless, the examiner is allowing the limitations of claims 1, 4, 5, 8, 10-15, 18, 19, 22, 24-28 for the reasons mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.B.W./Examiner, Art Unit 3667           

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667